Case 8:19-cv-OO423-WF.]-SPF Document 14 Filed 04/12/19 Page 1 of 12 Page|D 471

IN THE UNITED STATES DISTRIC COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

OXEBRIDGE QUALITY RESOURCES
INTERNATIONAL, LLC, and
CHRISTOPHER PARIS, individually.

Plaintiffs,
Case Number: M.D.Fla._8_19-cv-00423-WFJ-SPF
Case Number: 8:19-cv-423-T-0ZSPF
Judge William F. Jung
Magistrate Judge Sean___l_’. Flygp
WILLIAM LElesoN, . ih._'i _~ ~'
LEVINSON PRODUCTIVITY _ `
sYsTEM, PC, a Pennsylvania `
Corporation, >
MARC TIMOTHY

SMITH, individually, and d/b/a

CAYMAN BUSINESS SYSTEMS,

GUBERMAN PMC, a Cormecticut

Corporation,

DARYL GUBERMAN,

an Individual, DONALD LABELLE, an Individual

Defendants.

 

Page 1 of 12

'”37

Case 8:19-cv-OO423-WF.]-SPF Document 14 Filed 04/12/19 Page 2 of 12 Page|D 472

MOTION TO DISMISS COMPLAINT[S] AGAINST MARC SMITH FOR:

coUNT 1= DEFAMATIoN/LIBEL, coUNT 11: ToRTIoUs INTERFERENCE WITH A
BUsINEss INTEREST, couNT 111: coUNT 111 -- FEDERAL ANTl-cYBERsQUATTING
(ANTI-cYBERPIRAcY) (15 U.s.c. § 1125(D)(1)(A)), coUNT 1v - TRADEMARK
INFRINGEMENT (15 U.s.c. § 1114), coUNT v FLORIDA UNFAIR coMPETITIoN,
coUNT v1 MISREPRESENTATION oF coPYRlGHT cLAlMs UNDER THE DIGITAL
MILLENNIUM coPYRlGHT AcT ("DMCA") 17 u.s.c. § 512, coUNT v11: ABUSE oF
PRocEss, coUNT v111; wIRETAPPING, vloLATION oF FLORIDA sTAUTE 934.03,
coUNT 1x - 1NTERCEPT10N oF ELECTRoNIC coMMUNIcATIoNs 1N vloLATloN oF
THE wIRETAP AcT, 18 U.S.c. § 2511(1)(A), couNT x: FoR DlscLosURE oF
INTERCEPTED ELECTRoNlc coMMUNIcATIoNs 1N vloLATloN oF THE WIRETAP
AcT, 18 U.s.c. § 2511(1)(€), coUNT xi (INVAsloN oF PRIVACY- INTRUsloN UPoN
sEcLUsloN), and coUNT X11: c1v1L coNsPIRAcY.

I
MOTION TO DISMISS DEFENDANT SMITH FROM THIS LAWSUIT - LACK OF
PERSONAL ]URISDICTION, LACK OF SPECIFIC ]URISDICTION, LACK OF
GENERAL ]URISDICTION, IMROPER VENUE, FAILURE TO STATE A CLAIM

I. FACTUAL AND PROCEDURAL BACKGROUND

SMITH is a "semi-retired" individual who has had no consulting jobs since 2001.
SMITH claims to be "retired” or “semi-retired”, not because SMITH would not like
Work, but because SMITH is at an age in life, and has physical disabilities which
preclude most employment opportunities SMITH describes himself as "semi-

retired".

1. PARIS filed a Federal Civil Lawsuit against SMITH on 5 ]anuary
2015 (8:15-cv-00011). In this current lawsuit PARIS’ attorney, Mr.
Glen H. Shrayer, has - literally - copied the majority of the 2015
lawsuit against SMITH into this lawsuit. The 2015 lawsuit was
settled via a settlement in ]une 2015 and was administratively

closed WITH PRED]UICE in ]uly of 2015.

Page 2 of 12

Case 8:19-cv-OO423-WF.]-SPF Document 14 Filed 04/12/19 Page 3 of 12 Page|D 473

2. Having gone through several motions by PARIS to re-open the 2015
lawsuit, and failed each time, by both of PARIS’ lawyers, the first Mr.
William “Bill" Wohlsifer (who threw PARIS under the bus, as the
saying goes), and the second (after Mr. Wohlsifer “jumped ship”, so
to speak) and was followed up by lose B. Lorenzo
admin@lorenzolawfirm.com, 2040 Delta Way, Tallahassee, Florida
32303, Attorney for Plaintiffs, the ]udge in the 2015 case issued
rulings rejecting the claims, including for failure to file “at a level

appropriate for Federal Court".

DONE and ORDERED in Tm. Florida, this Sth day oprril 2018.

HONORABLE CHRISTOPHBR P. TUI'I'E
Unived States Magistraoe ]udge

Copies to:
Counsel of record
Any unrepresented party

 

’ The_Co\mmmwdsthepaniaoftheDisuiaJudge'spmkusadmonidonthatme
submissionswthisaseshoumbewdnenandmmpilednakvdappmpdawforfedeml
coun. Sa(Doc. 105 at n.2).

 

It is understandable that SMITH, as a Pro Se defendant, is not going to be as
knowledgeable as in law(s) as a licensed attorney. Yet, two licensed attorneys have

been reprimanded by the court.

Page 3 of 12

Case 8:19-cv-OO423-WF.]-SPF Document 14 Filed 04/12/19 Page 4 of 12 PagelD 474

According|y, it is
ORDERED that the R&R is ADOPTED AND lNCORPCRATED BY REFERENC

The Motion to Compei is GRANTED lN PART AND DEN|ED |N PART as set forth in th l

DONE and ORDERED in Chambers, in Tampa, Florida this 14th day ~`

September. 2016.

, ’/_ _.._-." ll
_ ‘;;./;;,/'_-umf/,,,..».-_;`
"*:"_ -*‘°`~f".*_"#f'-"._' '
' ; - ~_'A . 7..‘ l H

uNiTEosTArE s Rl '. »GE

f." '_4_
1

Copies furnished to:

Counsel of Record
Unrepresented Parties

 

2 The pleadings filed in this case are not at a level appropriate for federal court. This
applies equally to the Defendant, who is proceeding pro se, and the P|aintiffs. who are

 

OXebridge 8 15-cv-00011 Docket Document 105_0 - ]udge agrees with Docket
Document 99 Magistrate ]udge's Report.

SMITH's website was not a ”belligerent website". As was submitted to the Court in
the 2015 lawsuit, SMITH, over 2+ calendar weeks, in March of 2015, personally
reviewed every discussion thread, and every individual post in each discussion

thread, and identified the following:

Page 4 of 12

Case 8:19-cv-OO423-WF.]-SPF Document 14 Filed 04/12/19 Page 5 of 12 PagelD 475

D.Nm|fmm.hr\s'u¢dm!.£dddm

M"WMMMW m'dvn||toW[¢l!MWL
Mm$|nnhi$'~.nrvnm|iql'!¢mn_'
WBPUB$M`W“¢PUWM|W"

Wmmd\mmdm|¢

As of 3/12/2015 Total Dlscusslon 1hreadsln the forum: 57,416
Total Pos\s ln Dlscuss|on Threads |n the forum: 549,817

 

Elsmar.com is, and always has been, a website no different than the tens of
thousands of websites where people discuss various topics, but Elsmar.com is not,
and never has been, a “belligerent" website. Elsmar.com has never targeted PARIS,
or any other person or company, or industry and complaints against any company
or individual has never been a part of the content or “mission" of the Elsmar.com
discussion forum. On the contrary, the OXebridge.com website is now claiming to be
a "news" website in which PARIS, and his “Tweeter” posts, are a continuous stream
of "complaints” and allegations against specific people, specific companies, and
specific organizations, and in which PARIS has, as of this filing, and has had
continuously for several years, many knowingly false accusations in “articles” about
Elsmar.com and Elsmar's forum moderators- E.g.”
httos://www.oxebridae.com/emma/us-court-oxebridge-prevails-in-elsmar-
lawsuit[". PARIS claims “US Court: Oxebridge Prevails in Elsmar Lawsuit" yet no
lawsuit has ever been filed against Elsmar.com or “Elsmar". As noted in the 2015
case, in docket documents 122 and 123, PARIS continues to violate of the
“injunction" to this date by publishing posts about Elsmar.com, “Elsmar", and its
moderators, with, knowingly, the intent of citing “Elsmar” to evade the Stipulation
on lnjunction by not specifically mentioning Marc Smith or the old Cayman Business
Systems DBA which was ended in 2001, and to knowingly intend to inflict damage on
Elsmar.com via defamation/libel. There was never a lawsuit against “Elsmar" -
PARIS is, and has continuously been, knowingly trying to defame/libel Elsmar.com

and SMITH.

Page 5 of 12

Case 8:19-cv-OO423-WF.]-SPF Document 14 Filed 04/12/19 Page 6 of 12 PagelD 476

SMITH wishes that the Court consider the fact that two Magistrate judges have
already opined that the filing were “inappropriate for federal court", both of which
were in regard to attorneys who are licensed to file in Federal Court. Any "mockery”
has been by the plaintiffs attorney(s) by submission of really lame motions (etc.] to

the court.

Now PARIS has a third attorney who has copied and pasted charges from a 2015
lawsuit, already closed WITH PRED]UICE, in attempt to include and link SMITH in a
“new" lawsuit - A l\/lockery of the Court. SMITH contends that “CLOSED WITH
PRE]UDICE" has a meaning. SMITH contends that “CLOSED WITH PRE]UDICE"
means that the plaintiff can not copy and paste charges from a settled lawsuit to

bring the same charges in a “new" lawsuit.

Attorney for Plaintiff (Glen H. Shrayer, Esq.) has failed to follow Florida Local Rule

1.04 (d) - Submission of Similar or Successive Cases; Duty of Counsel.

STATUTE OF LIMITATIONS AND LACK OF PERSONAL, SPECIFIC AND/OR
GENERAL ]URISDICTION

SMITH, since 2000:

1. Has not visited Florida for any reason other that 2 visits related to PARIS’
2015 lawsuit (8 15-cv-00011) in 2015-2016 since 2000.

2. SMITH has never operated, conducted, engaged in, or carried on, any
business venture of any type in Florida.

3. SMITH's Elsmar.com never “expressly aimed” at Florida or any other state, or
any specific country in he world.

4. SMITH has never conducted any business targeting Florida,

5. SMITH does not, and has never, owned real property or maintained a bank
account nor advertised in Florida, not has SMITH ever targeted Florida in any

advertisement, ever.

Page 6 of 12

Case 8:19-cv-OO423-WF.]-SPF Document 14 Filed 04/12/19 Page 7 of 12 PagelD 477

6. SMITH has never owned a business of any kind or a corporation in Florida,

7. SMITH has never maintained a registered agent, office, or license to conduct
business in Florida.

8. SMITH has no debts in Florida.

9. SMITH did not perform any acts in Florida with respect to the plaintiffs
allegations against him.‘

10. SMITH does not possess sufficient minimum contacts with Florida to satisfy
constitutional due process requirements (Venetian Salami Co. v. Parthenais,
554 So.2d 499 (1989])

11. SMITH contends that because no actual business transactions or significant
revenue from sales in Florida is or was connected to Elsmar.com, defendant's
activities do not, and have never, met the Due Process test to determine that
personal jurisdiction exists or ever existed.

12. Although SMITH did own and operate Elsmar.com, and although it was and is
accessible in Florida this is insufficient for personal jurisdiction. Young v
New Haven Advocate, 315 F.3d 256, 259 (4th Cir. 2002).

13. Plaintiffs' complaint does not allege sufficient facts to assert jurisdiction in
the District Court of the Middle District of Florida On a motion to dismiss
pursuant to Fed. R. Civ. P. 12(b) (2) the plaintiff bears the burden of
establishing jurisdiction. Moms Against Mercury v. FDA, 483 F.3d 824 (D.C.
Cir. 2007).

14. Defendants have not generated any business from any claim of plaintiffs'
complaint

15. Defendants do not seek a competitive advantage in the state of Florida
because plaintiffs and defendants are not in competing businesses.

16. Plaintiffs do not allege sufficient facts to show that this suit has arisen from
any such transaction or an articulable nexus between OXEBRIDGE's quality
control consulting for the ISO9001 standard and SMITH. Best Van Lines, lnc.
vWalker, 490 F.3d 239, 243 (2d Cir. 2007).

Page 7 of 12

Case 8:19-cv-OO423-WF.]-SPF Document 14 Filed 04/12/19 Page 8 of 12 PagelD 478

48.193 Acts subjecting person to jurisdiction of courts of state. (2011 Florida
Statutes > Title VI > Chapter 48 > Section 193)

 

(2) A defendant Who is engaged in substantial and not isolated activity within this state, whether
such activity is wholly interstate, intrastate, or otherwise, is subject to the jurisdiction of the courts of

this state, whether or not the claim arises from that activity.

'As SMITH has stated, SMITH has not had any type of business, or other activity, in
Florida since 2000.

Elsmar.com is an internet website which people from around the World can access
at no charge or fee of any kind. Elsmar does not sell anything or provide paid

services of any kind.

Totally unlike PARIS’ website, which as of late he claims is a "news" website, yet is
also his “business advertisement" website, Elsmar is a discussion forum which sells
nothing, promotes nothing, and is simply, as it has proclaimed for years, just ”people
helping people". SMITH believes that the Court can simply access both websites and

judge for themselves

SMITH and Elsmar have no focus or any type of aim, in any sense, to target PARIS,
Florida, or any location world wide, or any company or any organization or
person(s) in any way, unlike the Oxebridge website. Like tens of thousands of other
“help" type internet websites, the Elmar.com discussion forum is a place where
people who want to interact and to volunteer help do so without any type of pay or
remuneration of any kind. While PARIS tries to describe Elsmar.com as a place
where people can get “consultant" services (Mr. PARIS makes up his own terms and
definitions). There are, for example, internet forums where automotive (car)
enthusiasts ask others with similar interests ask questions Others answer in
attempts to help the person. These are not “consulting” interactions No one is paid

or in any way compensated for helping others in the Elsmar.com forum.

Page 8 of 12

Case 8:19-cv-OO423-WF.]-SPF Document 14 Filed 04/12/19 Page 9 of 12 PagelD 479

From the 2015 lawsuit (copied and pasted into this lawsuit):

      

industry standards in place of normally paid consulting services from Elsmar.com fo
example; rs C“’° °l"’£' ML\ §"'°°' MJ.`°Q' `

faa Precision Rcsource - Florida Division, lnc. (Fort Lauderdalc, FL)

b. Mikc Laurie - Quality Manager, lnjection molding of aerospace and medical

components (Samsota, FL)

. Sun~Glo Plating Company, lnc. (Pinellas Park, FL)

. Giscllc - Quality Manager. Automotive and Manufacturing lndustry

. Virtual lmaging, lnc. (Boca Raton, FL)

 

Mr. Paris has provided no factual evidence that any of the listed companies even
participated in any discussions in the Elsmar forum, and if they did it was over 18
years ago far exceeding the statute of limitations to complain: §95.11(4) (g). Mr.
Paris is behind the times to complain that SMITH can not “give away" information
on an internet website “in place of “normally paid consulting services”. Tens of
thousands, if not hundreds of thousands of websites “give away" information. There
is no law which provides relief to a plaintiff for free dissemination of information.
Note that these same complaints have been copied and pasted into this lawsuit by
PARIS’ lawyer from the 2015 lawsuit which was closed via mediation WITH
PRED]UDICE, not to mention they are from around 1999.

The Due Process prong is not met. General long-arm jurisdiction comes under s
48.193 (2) Fla. Stat.
General jurisdiction applies under the long-arm statute when a
defendant is engaged in “substantial and not isolated activity within
this state, whether such activity is wholly interstate, intrastate, or

otherwise..."

Florida’s long-arm statute § 48.193(1) (b) states that a non citizen or resident

Page 9 of 12

Case 8:19-cv-OO423-WF.]-SPF Document 14 Filed 04/12/19 Page 10 of 12 PagelD 480

submits to the jurisdiction of Florida courts when that person commits a tortious act
within the state of Florida. SMITH does not achieve that requirement To achieve
this, tens of thousands of intent websites world wide which Florida residents can
access Would also potentially be subject to the exact same claim. Venetian Salami Co.

v. Parthenais, 554 So. 2d 499, 502 (Fla. 1989)

COMPLAINT OF COLLUSION

ar ama twa

,~1~.¢.~- gas
c

329 noweveran anmuvebasisfm nvumspmcy¢wm

show some “peculiar power of coercion” possessed by the conspirators by virtue of their
combination, which an individual acting alone does not possess See Churruca v. Miami Jai-
` Alai, lnc., 353 so.zd 547 (Fn1977)

330. In this case the Defendants all worked twa-ii with the common goal of tortuously

 

  

Plaintiff has submitted over 370 pages of “evidence" to the court, over 100 pages of
which are not numbered and are, in fact, copies of the first 79 listed/numbered
exhibits, yet nothing within that tome is evidence that SMITH, GUBERMAN,
LEVINSON AND/OR LABELLE in any way "worked together”. Opinion is not fact.
PARIS has many enemies - That is not evidence that any person or persons acted in

any concerted way to harm PARIS’ reputation.

1. SMITH does not know Guberman and has no association and/or
communication with Guberman in any way, shape or form. To claim
collusion one has to at the very least show factual evidence of some sort
of interaction. In the approximately 370 pages of “evidence" no such
evidence is presented

2. SMITH does not know LaBelle, in any way, shape or form. To claim
collusion one has to at the very least show evidence of some sort of
interaction. ln the approximately 370 pages of “evidence" no such factual

evidence is presented

Page 10 of 12

Case 8:19-cv-OO423-WF.]-SPF Document 14 Filed 04/12/19 Page 11 of 12 PagelD 481

3. SMITH knows Mr. Levinson only from his libel lawsuit against PARIS in
the state of Florida for Libel, which is still active: Case Number 17-CA-
003804 in Hillsborough County, Florida filed about july 2017. To claim
collusion one has to at the very least show factual evidence of some sort
of coordinated interaction. Again, in the approximately 370 pages of
“evidence" no actual factual evidence is presented with regard to SMITH

of coordinated interaction.

MDM

SMITH can only be sued within Florida for a claim that relates to or arises from the
defendant's activities in Florida. See Fla. Stat. § 48.193(1) (a). SMITH has no activities
of any kind in the state of Florida.

Second, section 48.193(2] states if a defendant engages in “substantial and not
isolated" activities within Florida, then the defendant is subject to general personal
jurisdiction_meaning the defendant can be sued within Florida for any claim, even
one entirely unrelated to its Florida activities See Fla. Stat. § 48.193(2]. Florida
courts have held that “substantial and not isolated" means "continuous and
systematic general business contact." SeeAChievers Unlimited, lnc. v. Nutri Herb, Inc.,
710 So. 2d 716. 720 (Fla. 4th DCA 19981. SMITH has no activities of any kind in the

state of Florida,
Florida residents cannot contract with SMITH through Elsmar.com to make
purchases of any kind because Elsmar.com sells nothing thus Elsmar.com is a

passive website. Miami Breakers Soccer Club, lnc. v. Women's United Soccer

Association, 140 F. Supp. 2d 1325 (S.D.Fla. 2001) Id. at 1329.

REQUEST FOR RELIEF

Page110f12

Case 8:19-cv-OO423-WF.]-SPF Document 14 Filed 04/12/19 Page 12 of 12 PagelD 482

Wherefore, Defendant prays for as follows:

1. For dismissal of the Plaintist action against SMITH with prejudice;

2. F or an order that the Plaintiff shall take no relief from SMITH from the
complaint;

3. For all costs, including personal costs, SMITH has incurred because of the
lawsuit herein, including personal time to respond to this complaint;

4. For further relief the Court deems fair.

I declare under penalty of perjury that the

forgoing is true and correct.

Dated and respectfully submitted by mail using

the US Postal Service this _8 day of ligle ,

2019.

Marc Smith (Defendant pro se)

By: l§\/\a,r\c gvv .:-l`~\~

C/O Property Lien Holder

8466 Lesourdsville West Chester Road
West Chester, Ohio 45069-1929
(Retired and Traveling)

Tel: 513 341-6272

Email: elsmarmarc@icloud.com

l certify that a copy of this MOTION is being furnished by mail on the above date to
the clerk of courts in the Middle District of Florida for entry into the case docket
where it can be obtained by the Attorney for Plaintiff (Glen H. Shrayer, Esq.) through
the Federal judiciary's Case Management/Electronic Case Files (CM/ECF) system.

Page 12 of 12

